Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered and the rejections have been maintained.
New independent claim 24 is broader that any one of original independent claims 1, 2, 8 or 11 since claim 24 does not include the limitation of “wherein the plunger drive mechanism is operationally associated with the first energy accumulating member.”  The additional limitation to claim 24 of “a first energy accumulating member operationally associated with the plunger drive mechanism” is not equivalent to the omitted limitation and does not prevent the broadening of the claim.
As per MPEP 1412.03 I, 
A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.  See, e.g., 37 CFR 1.175(b).   A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement. Thus, where the original patent claims only the process, and the reissue application newly adds product claims, the scope of the claims has been broadened because a party could not necessarily be sued for infringement of the product based on the claims of the original patent (if it were made by a different process)

In this case, the omission of “wherein the plunger drive mechanism is operationally associated with the first energy accumulating member” changes the scope of claim 24 and allows for a product that would not have infringed the original patent and enables patent owner to sue 
With respect to the rejections of claims 22-26; applicant’s arguments are not persuasive.  Applicant argues that since the summary of the invention at Col. 9, lines 4-7 states “[t]he injection device may further comprise an injection indication mechanism or assembly for indicating to the user the progress of the injection” and this excerpt “is not directed or otherwise limited to any of the specific embodiments that are later described;” then “the above passage is a general statement that is applies to all the embodiments taught and disclosed in the ‘236 Patent.”  [Emphasis in original]  See remarks filed 1/12/22, page 13.
However, the controlling word in the passage quoted by applicant from the ‘236 Patent Summary is the term “may.”  The fact that the summary utilizes the word “may” indicates to the reader that the invention possibly includes this feature and is in no way considered an absolute part of both embodiments.  Therefore, Applicant’s arguments are not persuasive that the second embodiment intended or has support for a tactile notification feature.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993